     Case 3:16-md-02741-VC Document 2610-1 Filed 01/30/19 Page 1 of 10




 1
      WILKINSON WALSH + ESKOVITZ LLP              ARNOLD & PORTER KAYE SCHOLER
 2    Brian L. Stekloff (pro hac vice)            Pamela Yates (CA Bar No. 137440)
 3    (bstekloff@wilkinsonwalsh.com)              (Pamela.Yates@arnoldporter.com)
      Rakesh Kilaru (pro hac vice)                777 South Figueroa St., 44th Floor
 4    (rkilaru@wilkinsonwalsh.com)                Los Angeles, CA 90017
      2001 M St. NW, 10th Floor                   Tel: (213) 243-4178
 5    Washington, DC 20036                        Fax: (213) 243-4199
      Tel: (202) 847-4030
 6    Fax: (202) 847-4005
 7
      HOLLINGSWORTH LLP                           COVINGTON & BURLING LLP
 8    Eric G. Lasker (pro hac vice)               Michael X. Imbroscio (pro hac vice)
      (elasker@hollingsworthllp.com)              (mimbroscio@cov.com)
 9    1350 I St. NW                               One City Center
      Washington, DC 20005                        850 10th St. NW
10
      Tel: (202) 898-5843                         Washington, DC 20001
11    Fax: (202) 682-1639                         Tel: (202) 662-6000

12
      Attorneys for Defendant
13    MONSANTO COMPANY

14
                                 UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                              )
17    IN RE: ROUNDUP PRODUCTS                 )   MDL No. 2741
      LIABILITY LITIGATION                    )
18                                            )   Case No. 3:16-md-02741-VC
                                              )
19                                            )   MONSANTO COMPANY’S NOTICE OF
                                              )   MOTION AND MOTION IN LIMINE
20    Hardeman v. Monsanto Co., et al.,       )   NO. 1 RE: IARC CLASSIFICATION
      3:16-cv-0525-VC                         )
21                                            )   DURING PHASE 1 OF TRIAL
      Stevick v. Monsanto Co., et al.,
      3:16-cv-2341-VC                         )
22                                            )
      Gebeyehou v. Monsanto Co., et al.,
23    3:16-cv-5813-VC

24

25

26
27

28
                                            -1-
      MONSANTO’S MOTION IN LIMINE NO. 1 RE: IARC CLASSIFICATION AND REGULATORY EVIDENCE
                                         3:16-md-02741-VC
     Case 3:16-md-02741-VC Document 2610-1 Filed 01/30/19 Page 2 of 10




 1    TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2    PLEASE TAKE NOTICE THAT in Courtroom 4 of the United States District Court,
 3    Northern District of California, located at 450 Golden Gate Avenue, San Francisco, CA
 4    94102, or as ordered by the Court, Defendant Monsanto Company (“Monsanto”) will and
 5    hereby does move the Court to preclude evidence regarding the IARC classification during
 6    Phase 1 of trial.
 7

 8    DATED: January 30, 2019
 9                                              Respectfully submitted,
10                                              /s/ Brian L. Stekloff___________
11
                                                Brian L. Stekloff (pro hac vice)
12                                              (bstekloff@wilkinsonwalsh.com)
                                                Rakesh Kilaru (pro hac vice)
13                                              (rkilaru@wilkinsonwalsh.com)
                                                WILKINSON WALSH + ESKOVITZ LLP
14                                              2001 M St. NW, 10th Floor
15                                              Washington, DC 20036
                                                Tel: (202) 847-4030
16                                              Fax: (202) 847-4005

17                                              Pamela Yates (CA Bar No. 137440)
                                                (Pamela.Yates@arnoldporter.com)
18                                              ARNOLD & PORTER KAYE SCHOLER
19                                              777 South Figueroa St., 44th Floor
                                                Los Angeles, CA 90017
20                                              Tel: (213) 243-4178
                                                Fax: (213) 243-4199
21
                                                Eric G. Lasker (pro hac vice)
22                                              (elasker@hollingsworthllp.com)
23                                              HOLLINGSWORTH LLP
                                                1350 I St. NW
24                                              Washington, DC 20005
                                                Tel: (202) 898-5843
25                                              Fax: (202) 682-1639
26
                                                Michael X. Imbroscio (pro hac vice)
27                                              (mimbroscio@cov.com)
                                                COVINGTON & BURLING LLP
28
                                                 -2-
      MONSANTO’S MOTION IN LIMINE NO. 1 RE: IARC CLASSIFICATION AND REGULATORY EVIDENCE
                                         3:16-md-02741-VC
     Case 3:16-md-02741-VC Document 2610-1 Filed 01/30/19 Page 3 of 10



                                           One City Center
 1
                                           850 10th St. NW
 2                                         Washington, DC 20001
                                           Tel: (202) 662-6000
 3
                                           Attorneys for Defendant
 4                                         MONSANTO COMPANY
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                            -3-
      MONSANTO’S MOTION IN LIMINE NO. 1 RE: IARC CLASSIFICATION AND REGULATORY EVIDENCE
                                         3:16-md-02741-VC
           Case 3:16-md-02741-VC Document 2610-1 Filed 01/30/19 Page 4 of 10




 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.   INTRODUCTION
 3          In ordering reverse bifurcation, the Court reserved final judgment on whether jurors
 4   would, “during the causation phase, need to receive at least some limited information about the
 5   IARC classification through expert testimony (albeit with an appropriate instruction about its
 6   limited utility in this context).” PTO 61 at 1-2. Defendants respectfully submit that references
 7   to the IARC classification should be excluded. IARC’s classification is irrelevant to Phase 1,
 8   because IARC reviewed only part of the scientific evidence, and produced only a hazard
 9   assessment that does not help answer the causation questions before the jury. See PTO 45 at 12.
10   Moreover, admitting evidence of IARC’s classification could confuse and distract the jury. If
11   the jury hears that IARC reviewed scientific evidence regarding glyphosate, it might be tempted
12   to substitute IARC’s incomplete analysis and inapposite conclusions for its own independent
13   assessment of the complete scientific evidence. Further, if IARC’s assessment is admitted, basic
14   principles of fairness and completeness would compel the admission of the worldwide
15   regulatory consensus that glyphosate is safe. But admitting all this evidence would unavoidably
16   turn Phase 1 into a referendum on what these various third parties have said about the science—
17   which runs directly counter to the jury’s charge to make its own assessment of the science.
18          Accordingly, the Court should exclude any evidence and argument regarding IARC’s
19   classification from Phase 1 of trial. But if the Court is inclined to admit IARC’s classification,
20   it should also permit Defendants to admit evidence of the multitude of worldwide regulators
21   who have approved glyphosate for use both before and after IARC published its monograph.
22   And if any of this evidence is admitted in Phase 1, it should be appropriately limited through
23   restrictions on the frequency with which the parties can introduce it, and a firm instruction to
24   the jury not to substitute other entities’ conclusions for its own independent evaluation of the
25   science regarding causation.
26
27

28
                                                   -1-
     MONSANTO’S MOTION IN LIMINE NO. 1 RE: IARC CLASSIFICATION AND REGULATORY EVIDENCE
                                        3:16-md-02741-VC
           Case 3:16-md-02741-VC Document 2610-1 Filed 01/30/19 Page 5 of 10




 1   II.   ARGUMENT
 2             A. The Court Should Exclude Evidence and Argument Regarding IARC’s
 3                Classification from Phase 1 Because It Is Irrelevant, Confusing, and a
                  Distraction from the Science
 4
            This Court has made clear that Phase 1 of trial “is about what the science actually shows”
 5
     regarding whether glyphosate generally can cause cancer in humans, and whether it caused the
 6
     specific Plaintiff’s cancer. 1/4/19 MDL CMC Tr. 21:15-17 (Ex. 1). IARC’s classification
 7
     should be excluded because it does not help the jury answer either of those questions, and could
 8
     instead serve to confuse and distract the jury.
 9
            As the Court has already explained, IARC’s carcinogenicity assessment does not bear
10
     on the issue of causation. IARC reviewed a subset of studies done by other scientists in the
11
     process of conducting a hazard assessment. And “[a] ‘hazard assessment,’ as IARC and other
12
     public health bodies define that inquiry, is not what the jury needs to conduct when deciding
13
     whether glyphosate actually causes NHL in people at past or current exposure levels.” PTO 45
14
     at 12 (emphasis added). Rather, it is just “the first step” in determining whether a substance
15
     actually “result[s] in an increased risk of cancer.” Frequently Asked Questions, World Health
16
     Organization (May 27, 2016), https://www.who.int/foodsafety/faq/en/. Under IARC’s analysis,
17
     “[a] substance could be cause for concern, such that it can and should trigger preventive public
18
     health measures and further study, even when it is not so clearly dangerous as to allow a verdict
19
     in favor of a plaintiff.” PTO 45 at 2. Because IARC’s assessment is of a materially different
20
     character than what the jury is being asked to decide, it is irrelevant to Phase 1.
21
            Admitting IARC’s conclusions would also run the risk of the jury’s substituting another
22
     body’s incomplete evaluations of the science for its own. The jury’s task in Phase 1 is to
23
     consider all the available scientific evidence, including the body of “independent studies done”
24
     on glyphosate and Roundup, in addressing causation. 1/4/19 MDL CMC Tr. 25:23-24 (Ex. 1).
25
     If the jury hears that a public health body has reviewed the science and reached conclusions
26
     about carcinogenicity, it may feel compelled to defer to IARC’s determination—even though
27

28
                                                       -2-
     MONSANTO’S MOTION IN LIMINE NO. 1 RE: IARC CLASSIFICATION AND REGULATORY EVIDENCE
                                        3:16-md-02741-VC
           Case 3:16-md-02741-VC Document 2610-1 Filed 01/30/19 Page 6 of 10




 1   the question IARC addressed was different. That outcome would be problematic under any
 2   circumstances, but it is especially so here given that it is undisputed that IARC did not rest its
 3   decision on the full body of available scientific evidence. For example, the parties agree that
 4   IARC did not consider (among other things), the 2018 analysis of the Agricultural Health Study
 5   (“AHS”)—the largest, longest, and most comprehensive epidemiological study of glyphosate—
 6   published in the Journal of the National Cancer Institute. To be sure, Defendants could highlight
 7   this flaw in IARC’s evaluation during the course of cross-examinations, but having the jury
 8   consider all the science on its own, free of such distractions, is the better course. Otherwise, the
 9   trial would quickly become a dispute as to whether IARC did or did not look at all of the
10   evidence—decidedly not the question the jury needs to answer.
11           Indeed, allowing Plaintiffs to introduce evidence of IARC’s classification would change
12   the jury’s focus from what the scientific studies say to what various regulatory agencies and
13   public bodies have said about the science. As the Court knows, IARC is not the only body that
14   has reviewed scientific evidence and reached conclusions about glyphosate’s carcinogenicity.
15   Regulators worldwide have also reviewed the science (fully, rather than partially) and uniformly
16   concluded that glyphosate is non-carcinogenic, both before and in response to the IARC
17   monograph. Indeed, just in the past month, two major health authorities have rejected IARC’s
18   conclusion and reaffirmed their views that Roundup has not been shown to be carcinogenic.
19   First, Health Canada last week reaffirmed its non-carcinogenic conclusion in the wake of
20   IARC’s determination: Allegations of glyphosate’s carcinogenicity “could not be scientifically
21   supported when considering the entire body of relevant data.”1 Likewise, in December, the U.S.
22   Environmental Protection Agency Office of Pesticide Programs (“OPP”), describing its
23

24   1
         Statement from Health Canada on Glyphosate, Health Canada (Jan. 11, 2019),
     https://www.canada.ca/en/health-canada/news/2019/01/statement-from-health-canada-on-glyphosate.html
25   (Ex. 2) (describing the regulator’s finding that objections raised to its 2017 re-evaluation decision that
     glyphosate was non-carcinogenic “did not create doubt or concern regarding the scientific basis for the 2017
26   re-evaluation decision for glyphosate” and reiterating that “[n]o pesticide regulatory authority in the world
     currently considers glyphosate to be a cancer risk to humans at the levels at which humans are currently
27   exposed”).
28
                                                        -3-
     MONSANTO’S MOTION IN LIMINE NO. 1 RE: IARC CLASSIFICATION AND REGULATORY EVIDENCE
                                        3:16-md-02741-VC
           Case 3:16-md-02741-VC Document 2610-1 Filed 01/30/19 Page 7 of 10




 1   independent reevaluation of its glyphosate risk assessment, with more than two dozen staff
 2   members across more than ten disciplines, reiterated “confiden[ce] in its conclusion that
 3   glyphosate is not likely to be carcinogenic to humans.”2
 4           Basic principles of fairness and completeness dictate that these regulators’ conclusions
 5   should also be admissible if IARC’s assessment is admitted, lest the jury have an incomplete
 6   picture of what third-party reviews of the science have shown. But introducing all this evidence
 7   would unavoidably distract the jury from the science itself, which should be the main event at
 8   Phase 1. In sum, IARC’s assessment is irrelevant and potentially confusing to the jury, and
 9   introducing a whole swath of third-party evaluations of the science would be an unnecessary
10   sideshow. The Court should therefore exclude IARC’s classification from Phase 1.
11              B. If the Court Permits Plaintiffs to Introduce Evidence of IARC’s
12                 Classification at Phase 1, Several Precautionary Measures Are Warranted
                   to Avoid Undue Confusion and Distraction.
13
             If the Court does allow Plaintiffs a limited opportunity to introduce IARC’s assessment
14
     over Monsanto’s objection, Defendants submit that at an absolute minimum it should take the
15
     following precautionary measures to attempt to minimize the risk of an unfair and misleading
16
     presentation of the evidence, and to appropriately focus the jury on the proper scope of Phase 1.
17
            First, and for the reasons described above, the Court should permit Monsanto to introduce
18
     comparable evidence of both domestic and international evaluations and approvals of glyphosate
19
     by regulatory bodies. That evidence is necessary to put IARC’s limited conclusions into context
20
     and avoid the improper and misleading suggestion that glyphosate has been deemed unsafe by
21
     the only body to evaluate it. Admission of the latest regulatory assessments would demonstrate
22
     that IARC’s conclusions have been thoroughly reviewed (and rejected) by the leading health
23
     2
       Letter from Richard P. Keigwin, Director, U.S. EPA Office of Pesticide Programs, to Jane Thompson,
24   Committee Secretary, Australian Senate Standing Committee on Rural and Regional Affairs and Transport
     (Dec. 21, 2018) (Ex. 3). As Mr. Keigwin points out in his letter, EPA’s “conclusion is consistent with other
25   countries and regulatory authorities including the Canadian Pest Management Regulatory Agency, Australian
     Pesticide and Veterinary Medicines Authority, European Food Safety Authority, the European Chemicals
26   Agency, German Federal Institute for Occupational Safety and Health, The Joint FAO/WHO Meeting on
     Pesticide Residues, the New Zealand Environmental Protection Authority, and Food Safety Commission of
27   Japan.” Id. at 5.
28
                                                        -4-
     MONSANTO’S MOTION IN LIMINE NO. 1 RE: IARC CLASSIFICATION AND REGULATORY EVIDENCE
                                        3:16-md-02741-VC
            Case 3:16-md-02741-VC Document 2610-1 Filed 01/30/19 Page 8 of 10




 1    authorities, thus avoiding the improper suggestion, addressed in a companion MIL, that the jury
 2    has a public health duty to send a message to Monsanto to get in line with IARC’s conclusion.
 3           Second, consistent with the Court’s instincts in ordering bifurcation, the volume of
 4    evidence and testimony regarding IARC and regulators should be limited. See PTO 61 at 1-2.
 5    All of Plaintiffs’ Phase causation experts have relied on the IARC monograph in their reports.
 6    But allowing witness after witness to repeat IARC’s findings would bring undue focus to
 7    evidence that is not properly the focus of Phase 1.3 Witnesses should be instructed to make
 8    limited mention of IARC (if at all) only to the extent it is relevant to a scientific evaluation of
 9    causation. Defendants are of course willing to abide by similar restrictions on the regulatory
10    evidence.
11            Third, as the Court has indicated, see PTO 61 at 1-2, a limiting instruction would be
12    warranted to make clear the IARC classification’s “limited utility in this context.” PTO 61 at 2.
13    Monsanto submits that the following language would be appropriate:
14           Regulatory agencies and other health organizations have reviewed science
15           surrounding glyphosate and reached conclusions about it. These evaluations are
             not a substitute for your own review of the scientific evidence. They do not answer
16           the question before you, which is whether the Plaintiff’s use of Roundup caused his
             non-Hodgkin’s lymphoma.
17

18           The foregoing steps will help mitigate some of the confusion and prejudice inherent in

19    admitting evidence of IARC’s inapposite and incomplete assessment. But again, as noted above,

20    Defendants respectfully submit that the better approach is to exclude that assessment in its

21    entirety, to ensure that Phase 1 is about the science, not sideshows.

22   III.    CONCLUSION

23            Monsanto respectfully requests that the Court preclude evidence and argument regarding

24    IARC’s classification of glyphosate during Phase 1.

25
      3
       It should be beyond dispute that discussions of Monsanto’s responses to IARC have no place in the causation
26    phase of trial. Evidence of company conduct is relevant only to Phase 2. See, e.g., 1/4/19 MDL CMC Tr. at
      21:15-17 (Ex. 1) (“[T]he question is whether it causes cancer, not whether – not Farmer’s opinion on what
27    Monsanto can say or not say. It is about what the science actually shows.”).
28
                                                         -5-
     MONSANTO’S MOTION IN LIMINE NO. 1 RE: IARC CLASSIFICATION AND REGULATORY EVIDENCE
                                        3:16-md-02741-VC
          Case 3:16-md-02741-VC Document 2610-1 Filed 01/30/19 Page 9 of 10




 1

 2   DATED: January 30, 2019
 3                                        Respectfully submitted,
 4                                        /s/ Brian L. Stekloff___________
 5
                                          Brian L. Stekloff (pro hac vice)
 6                                        (bstekloff@wilkinsonwalsh.com)
                                          Rakesh Kilaru (pro hac vice)
 7                                        (rkilaru@wilkinsonwalsh.com)
                                          WILKINSON WALSH + ESKOVITZ LLP
 8                                        2001 M St. NW, 10th Floor
 9                                        Washington, DC 20036
                                          Tel: (202) 847-4030
10                                        Fax: (202) 847-4005

11                                        Pamela Yates (CA Bar No. 137440)
                                          (Pamela.Yates@arnoldporter.com)
12                                        ARNOLD & PORTER KAYE SCHOLER
13                                        777 South Figueroa St., 44th Floor
                                          Los Angeles, CA 90017
14                                        Tel: (213) 243-4178
                                          Fax: (213) 243-4199
15
                                          Eric G. Lasker (pro hac vice)
16                                        (elasker@hollingsworthllp.com)
17                                        HOLLINGSWORTH LLP
                                          1350 I St. NW
18                                        Washington, DC 20005
                                          Tel: (202) 898-5843
19                                        Fax: (202) 682-1639
20
                                          Michael X. Imbroscio (pro hac vice)
21                                        (mimbroscio@cov.com)
                                          COVINGTON & BURLING LLP
22                                        One City Center
                                          850 10th St. NW
23                                        Washington, DC 20001
                                          Tel: (202) 662-6000
24

25
                                          Attorneys for Defendant
26                                        MONSANTO COMPANY

27

28
                                           -6-
     MONSANTO’S MOTION IN LIMINE NO. 1 RE: IARC CLASSIFICATION AND REGULATORY EVIDENCE
                                        3:16-md-02741-VC
         Case 3:16-md-02741-VC Document 2610-1 Filed 01/30/19 Page 10 of 10




 1                                 CERTIFICATE OF SERVICE
 2         I HEREBY CERTIFY that on this 30th day of January 2019, a copy of the foregoing was
 3   served via electronic mail to opposing counsel.
 4

 5                                                /s/ Brian L. Stekloff___________
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  -7-
     MONSANTO’S MOTION IN LIMINE NO. 1 RE: IARC CLASSIFICATION AND REGULATORY EVIDENCE
                                        3:16-md-02741-VC
